DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the amendments filed on 06/02/2022.
Claims 1-10 have been previously canceled.
Claims 15 and 17 are canceled.
Claims 21 and 22 have been added.  
Claims 11-14,16 and 18-22 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
Claims 1, 16, 21, 22 - “API builder unit”, 
Claims 16, 21, 22- “EMR DB unit”
Claim 18 – “electronic prescription storage unit”
Claim 19 – “electronic prescription confirmation unit”
Claim 19 – “medication calculation unit”
Claim 20 – “electronic prescription keeping unit”
Claim 20 – “medication electronic signature unit”
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


CLAIMS 11, 16, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor (or for application subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the recitations of each of the claimed “units” cited above in the Claim Interpretation, are limitations that invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above, claims 11, 16, and 18-22 appear to invoke 35 U.S.C 112 (f). Examiner is unable to find the corresponding structure in the specification. It is unclear what structure corresponds to each of the limitations disclosed above. Therefore, claims 11, 16, and 18-22 are rejected under 35 U.S.C. 112(b). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 11-14, 16, 18-20 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Francois (US 2014/0244309 A1) in view of Jae (KR 2012/0076666) in view of Handa (US 2007/0192328 A1).

CLAIM 11 & 16 – 
Independent claim 16 is substantially the same and thus are rejected for
substantially the same reasons as the first independent claim. 

Francois teaches a method having the limitations of:
A cloud-based electronic prescription transmission method comprising the steps of: requesting an electronic prescription from a hospital server, when a cloud server receives a request for the electronic prescription, by the cloud server; (see Francois [0046] A user may transmit or receive health information via any type of electronic transmission in various embodiments. An electronic transmission may occur over a network, e.g., a computer network such as the Internet or a phone network. In some embodiments, in reference to exchange of information or data between a contributor (or other user) and the EMR system, the terms "transmit" and "submit" may be used interchangeably herein, as are related terms such as "transmitting" or "transmission", "submitting" or "submission", etc. Where reference is made to "entering" or "entry" of data into the EMR system, it should be understood that such data may be submitted to the EMR system unless otherwise indicated. Submission may occur in response to a request or action initiated by a user or in response to a request initiated by the EMR system. For example, at least some health information entered by a user may remain stored on a user's computer for a period of time prior to being transmitted to the EMR system. Such transmission may occur in response to a request initiated by the EMR system, which may occur automatically, e.g., at predetermined time intervals. In some embodiments at least some health information may remain stored on a computer or data storage system owned or controlled at least in part by a user (e.g., a HCP) or HCO but is made available to the EMR system for analysis and/or retrieval. For purposes hereof, such information may be considered to be submitted to the EMR system.)
extracting patient information and prescription information stored in an EMR DB, by the hospital server (Francois [0045] One or more components may extract information from the EMR database, e.g., in response to a query from a user. One or more components may analyze extracted data and/or convert the data into an appropriate format for transmission to a user. One or more components may receive and/or transmit information between other component(s) of the EMR system or external to the EMR system. In some embodiments, the EMR system may include a clinical decision support system (CDSS) component.)

Francois does not explicitly disclose the below limitations:
However, Jae teaches a method having the limitations of:
converting the prescription information according to a unique API, by an API builder unit; and authenticating the converted prescription information through an electronic signature of the clinic, encrypting the converted prescription information, and transmitting the electronic prescription to the cloud server, by the hospital server. (see Jae Abstract section of the abstract)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Francois in view of Jae to authenticate the converted prescription information through an electronic signature of the clinic with the motivation to ensure the prescription information is correct (see Jae Abstract section of the abstract).

Francois in view of Jae does not explicitly disclose the below limitations:
However, Handa teaches a method having the limitations of:
wherein at the step of converting the prescription information by the API builder unit, the API builder unit converts the prescription information by creating a data source, conveniently creating an SQL query through an SQL query creation guide, converting the data source into a standard data through an API builder, and repeatedly verifying the standard data, wherein the API builder unit converts the prescription information into standardized prescription information regardless of a heterogeneous database management system (DBMS) of the hospital server. (Handa [0002] Enterprise network Application Programming Interfaces (APIs), such as Sun Microsytem Inc.'s JDBC.TM. API, act as the glue that keeps this heterogenous mix of business applications and data servers functioning seamlessly together. Network APIs enable applications to have universal data access across an entire network irrespective of the make or platform of the data server being accessed. They eliminate the need for applications to be written specifically for each database server of a particular make or data platform on a given network thus greatly simplifying corporate database network infrastructures. [0021] The application 108 interfaces directly with the network API 112, while the network API 112 communicates with the network database storage devices 128 by way of connection objects 102. The interface between the application 108 and network API 112 facilitates the invoking of services (i.e., SQL queries, etc.) on the server side of the system 100 and the management of the connection details between the application 108 and network database storage devices 128. In one embodiment, the application 108 is a Java.TM. application or applet running in conjunction with a Java Virtual Machine.TM. on top of the existing operating system of a client machine. However, it should be understood that the application 108 could be written in any programming language (e.g., C, C++, Perl, etc.) so long as the application 108 can be configured to communicate with network database storage devices 128 via the network API 112.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Francois in view of Jae further in view of Handa to convert the prescription information by the API builder unit, the API builder unit converting the prescription information by creating a data source, conveniently creating an SQL query through an SQL query creation guide, converting the data source into a standard data through an API builder with the motivation of accessing a plurality of heterogenous databases and converting the prescription information into standardized prescription information (see Handa [0004] In view of the forgoing, there is a need for a network API that can automatically manage connections and query statement interfaces for accessing database information from networked databases.).

CLAIM 12 – 
Francois in view of Jae in view of Handa discloses a method having the limitations of claim 11. Francois further discloses a method having the limitation of:
The method according to claim 11, further comprising the steps of: creating a QR code, and temporarily storing the electronic prescription when a drugstore is selected by the user terminal, by the cloud server; and transmitting at least one among the QR code, the electronic prescription, and drugstore information on the selected drugstore to a drugstore server, by the cloud server. (see Francois [0113] transmitting the electronic prescription to a drugstore server)

CLAIM 13 – 
Francois in view of Jae in view of Handa discloses a method having the limitations of claim 12.  Francois further discloses a method having the limitation of:
The method according to claim 12, further comprising the steps of: confirming the electronic prescription, determining whether or not to prepare a medicine, and calculating a medicine price when preparation of the medicine is performed, by the drugstore server; and requesting the cloud server to make a payment, by the drugstore server, and transmitting completion of payment to the drugstore server when making the payment is completed by the user terminal, by the cloud server. (see Francois [0170])

CLAIM 14 – 
Francois in view of Jae in view of Handa discloses a method having the limitations of claim 13. Francois further discloses a method having the limitation of:
The method according to claim 13, further comprising the steps of: preparing the medicine, and informing the cloud server of completion of preparing the medicine when preparation of the medicine is completed, by the drugstore server, and informing the drugstore server of completion of receiving the medicine, by the cloud server; and storing the electronic prescription by the drugstore server, and deleting the electronic prescription by the cloud server. (see Francois [0135] In some embodiments, the EMR system may comprise a component that supports computerized physician order entry (CPOE). It is envisioned that in some embodiments a HCP may order a test or prescribe a treatment (e.g., a medication) from within an ADM (e.g., while viewing an ADM). For example, when an ADM element is displayed, the screen may include a menu option that permits the HCP to order a test or prescribe a treatment. In some embodiments, a HCP may order a test or prescribe a treatment from within a non-ADM element of a particular EMR and may be offered an option to designate one or more ADMs at the time of ordering the test or prescribing the treatment. In each case, the test name, test result, and treatment may be automatically become part of the appropriate ADM once entered. A prescription may be automatically transmitted to a pharmacy. "Pharmacy" as used herein may include e.g., traditional pharmacies, online pharmacies, and other medication suppliers able to fulfill a prescription. It is envisioned that in some embodiments, pharmacists or other pharmacy workers may access the EMR system and/or the EMR system may interact directly with existing pharmacy computer systems.)

CLAIM 18 – 
Francois in view of Jae in view of Handa discloses a method having the limitations of claim 16. Francois further discloses a method having the limitation of:
The system according to claim 16, wherein the cloud server includes an electronic prescription storage unit, wherein the electronic prescription storage unit temporarily stores the electronic prescription when the electronic prescription is received from the hospital server and deletes the stored electronic prescription when reception of the medicine is informed from the user terminal. (see Francois [0039], and also see Francois [0044]-[0045])
CLAIM 19 – 
Francois in view of Jae in view of Handa discloses a method having the limitations of claim 16. Francois further discloses a method having the limitation of:
The system according to claim 16, wherein the drugstore server comprises: a medication calculation unit for calculating the medicine price on the basis of the prescription information; and an electronic prescription confirmation unit for confirming the received electronic prescription and determining whether or not to prepare the medicine. (see Francois [0187], and also see Francois [0044]-[0045])

CLAIM 20 – 
Francois in view of Jae in view of Handa discloses a method having the limitations of claim 19. Francois further discloses a method having the limitation of:
The system according to claim 19, further comprising: a medication electronic signature unit for putting an electronic signature of the clinic on an electronic prescription for drugstore's keeping and storing the electronic prescription in an electronic prescription keeping unit. (see Francois [0261]).

Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection, Examiner notes the arguments and has withdrawn the rejection in light of the new amendments. 
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection, the arguments are moot in light of the new grounds of rejection. 
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 112 rejection, that has been issued, Examiner suggest further clarifying the structure of cited “units.”

Allowable subject matter
Claims 21 and 22 are objected to being dependent upon a rejected claim base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the 35 USC 112 rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686